EXHIBIT 10.2.21

VERIGY LTD.

2006 EQUITY INCENTIVE PLAN

NON-US SUB-PLANS & ADDENDA



--------------------------------------------------------------------------------

Verigy Ltd. 2006 Equity Incentive Plan

Addendum for Chinese Employees

1. General.

(a) Verigy Ltd. (the “Company”) has established the Verigy Ltd. 2006 Equity
Incentive Plan (the “2006 EIP”) for the benefit of certain Employees,
Consultants and Outside Directors of the Company and its Subsidiary(ies) and
Affiliate(s), including Employees, Consultants and Outside Directors of its
subsidiary(ies) based in the Peoples’ Republic of China (the “Chinese
Entities”).

(b) Section 2.2 of the 2006 EIP authorizes the Board of Directors or a Committee
appointed by the Board (the “Administrator”) to adopt such administrative rules,
or guidelines as it deems appropriate to implement the 2006 EIP, including rules
and procedures relating to the operation and administration of the 2006 EIP in
order to accommodate the specific requirements of local laws and procedures
including the adoption of such sub-plans as the Committee deems desirable to
accommodate foreign tax laws, regulations and practice.

(c) This Addendum for Employees of the Chinese Entities (the “Chinese Addendum”)
sets forth the terms of the Verigy Ltd. 2006 Equity Incentive Plan (the “2006
EIP”) for the grant of Awards to Employees who are tax residents of China on the
Date of Grant of an Award (“Chinese Participants”).

2. Cashless Exercise Required. All stock options granted in China will only be
exercisable using the full cashless exercise method (i.e., cashless exercise for
cash). Only full cashless exercise (proceeds remitted in cash) will be
permitted. Cash exercises are prohibited.

3. Employment Rights. The adoption of this Chinese Addendum shall not confer
upon the Chinese Participants, or any employees of a Chinese Entity, any
employment rights and shall not be construed as part of any employment contract
that a Chinese Entity has with its employees.

4. Interpretation. In the event of any conflict between the provisions of this
Chinese Addendum and the 2006 EIP, the provisions of this Chinese Addendum shall
control for any grants made thereunder to Chinese Participants.

5. Amendments. Subject to the terms of the 2006 EIP, the Administrator reserves
the right to amend or terminate this Chinese Addendum at any time. Such
amendments would only apply to future grants and would not be retroactive.

 

1



--------------------------------------------------------------------------------

Verigy Ltd. 2006 Equity Incentive Plan

Option Sub-Plan for French Employees

1. Introduction.

(a) Verigy Ltd. (the “Company”) has established the Verigy Ltd. 2006 Equity
Incentive Plan (the “2006 EIP”) for the benefit of certain Employees,
Consultants and Outside Directors of the Company and its Subsidiary(ies) and
Affiliate(s), including Employees, Consultants and Outside Directors of its
French subsidiary(ies) (the “French Entities”).

(b) Section 2.2 of the 2006 EIP authorizes the Board of Directors (the “Board”)
or a Committee appointed by the Board (the “Administrator”) to adopt such
administrative rules, or guidelines as it deems appropriate to implement the
2006 EIP, including rules and procedures relating to the operation and
administration of the 2006 EIP in order to accommodate the specific requirements
of local laws and procedures including the adoption of such sub-plans as the
Committee deems desirable to accommodate foreign tax laws, regulations and
practice.

(c) This sub-plan is established for the purpose of granting options which
qualify for the favorable tax and social security treatment in France applicable
to options granted under the Sections L. 225-177 to L. 225-186 of the Commercial
Code, as amended, to qualifying employees of the French Entities who are
resident in France for French tax purposes and/or subject to the French social
security regime (the “French Employees”).

(d) The terms of the 2006 EIP, as modified by the terms set forth below shall
constitute the rules of the Verigy Ltd. 2006 Equity Incentive Plan for Options
awarded to French Employees (the “French Option Sub-Plan”).

(e) Under the French Option Sub-Plan, the qualifying employees will be granted
only stock options as defined in Section 2 hereunder. The provisions of Sections
6, 7, 8 and 9 of the 2006 EIP permitting the grant of Share Appreciation Rights,
Restricted Shares, Share Units and Automatic Option Grants to Outside Directors
or the substitution of the Options for cash are not applicable to grants made
under the French Option Sub-Plan. In addition, in no case will grants under the
French Option Sub-Plan include any other substitute awards, e.g., stock bonuses,
restricted stock or other similar awards. Stock issued to French Optionees under
the French Option Sub-Plan may be ordinary shares or preferred stock.

2. Definitions. Capitalized terms not otherwise defined herein used in the
French Option Sub-Plan shall have the same meanings as set forth in the 2006
EIP. The terms set out below will have the following meanings:

(a) “Option” means:

 

  (i) Purchase stock options that are rights to acquire Ordinary Shares
repurchased by the Company prior to the vesting of the options; or

 

  (ii) Subscription stock options that are rights to subscribe newly issued
Ordinary Shares.

 

1



--------------------------------------------------------------------------------

(b) “Grant Date” means the latest of: (a) the date on which the Committee
determines that the Option or SAR shall be granted; (b) the date on which the
Optionee’s Service commences; or (c) the date on which all material terms of the
Option or SAR, including (without limitation) the Exercise Price, are
ascertainable.

(c) “Vesting Date” means the date on which a French Optionee’s right to all or
portion of an Option granted under the French Option Sub-Plan becomes
non-forfeitable. Under the French Option Sub-Plan, the Vesting Date will be the
date set forth in the applicable Option Agreement.

(d) “Closed Period” means specific periods as set forth by Section L. 225-177 of
the French Commercial Code, as amended, during which French qualifying Options
cannot be granted.

3. Right to Participate.

(a) Any individual who, on the Grant Date, and to the extent required under
French law, is either bound to the Subsidiary by a contract of employment
(“contrat de travail”) or who is a corporate officer of the Subsidiary, shall be
eligible to receive Options under the French Option Sub-Plan provided that he or
she also satisfies the eligibility conditions of Section 4 of the 2006 EIP.

(b) Notwithstanding any provision in the 2006 EIP to the contrary, Options may
not be issued under the French Option Sub-Plan to employees or corporate
officers owning more than ten percent (10%) of the Company’s capital Shares or
to individuals other than employees and corporate executives of the Subsidiary.
Options may not be issued to directors of the Subsidiary, other than managing
directors (Président du Conseil d’Administration, Directeur Général, Directeur
Général Délégué, Membre du Directoire, Gérant de sociétés par actions), unless
they are employed by the Subsidiary, as defined by French law.

4. Conditions of the Option/Option Price.

(a) Notwithstanding any provision in the 2006 EIP to the contrary, the
conditions of the Options granted under the French Option Sub-Plan shall not be
modified after the Grant Date with retroactive effect, except that the Option
price and number of Shares may be modified as provided under Section 7 of the
French Option Sub-Plan and the vesting and exercisability of the Option may be
modified as provided in Section 5 of the French Option Sub-Plan or as otherwise
in keeping with French law.

(b) The Option price payable pursuant to Options issued hereunder shall be fixed
by the Administrator on the date of the Grant Date, but in no event shall the
Option price per Share be less than the greater of:

5. with respect to Purchase Options over Ordinary Shares, the higher of either
80% of the average quotation price of such Ordinary Shares during the 20 trading
days immediately preceding the Grant Date or 80% of the average purchase price
paid for such Ordinary Shares by the Company;

 

- 2 -



--------------------------------------------------------------------------------

6. with respect to Subscription Options over the Ordinary Shares, 80% of the
average quotation price of such Ordinary Shares during the 20 trading days
immediately preceding the Grant Date; and

7. the minimum Option price permitted under the 2006 EIP.

8. Exercise of an Option.

(a) Exercisability. The Options will become vested on the Vesting Date as
defined under Section 2 above. However, notwithstanding the above, special
provisions apply in the event of termination of employment due to death and
disability as follows:

 

  (i) In the event of the death of a French Optionee, outstanding Options shall
be exercisable under the conditions set forth in Section 8 of the French Option
Sub-Plan.

 

  (ii) In the event of termination of employment due to disability, which is
defined as disability under categories 2 or 3 under Section L. 341-4 of the
French Social Security Code, the Options shall become immediately vested and
exercisable pursuant to the terms of Section 5.4.(c) of the 2006 EIP.

 

  (iii) Shares issued upon exercise of an Option shall be issued in the name of
the French Optionee only, except in the event of death as referred to under
Section 8 of the French Option Sub-Plan.

(b) Payment of Option Price and Withholding.

 

  (i) Notwithstanding any provisions in the 2006 EIP to the contrary, upon
exercise of an Option, the full Option price and any required tax and/or social
security contributions to be withheld by the French Subsidiary on behalf of the
French Optionee will be paid either in cash, by check or by wire transfer. Under
a cashless exercise program, the French Optionee may give irrevocable
instructions to a stock broker to properly deliver the Option price to the
Company. Notwithstanding any provisions in the 2006 EIP to the contrary, no
delivery of prior owned Shares having a fair market value on the date of
delivery equal to the aggregate exercise price of the Shares may be surrendered
as consideration for exercising the Options.

 

  (ii) Upon sale of the underlying Shares, the Company and/or the Subsidiary
shall have the right to withhold, or request any third party to withhold, from
the proceeds to be paid to the French Optionee the sums corresponding to any
social security charges due at exercise or sale by the French Optionee as
mentioned in the applicable Option Agreement. If such amounts are due and are
not withheld, the French Optionee agrees to submit the amount due to the
Subsidiary by means of check, cash or credit transfer.

 

- 3 -



--------------------------------------------------------------------------------

(c) Optionee’s Account. The Shares acquired upon exercise of an Option will be
recorded in an account in the name of the shareholder with a broker or in such
other manner as the Company may otherwise determine in order to ensure
compliance with applicable law.

9. Non-transferability of Options. Notwithstanding any provision in the 2006 EIP
to the contrary and except in the case of death, Options cannot be transferred
to any third party. In addition, the Options are only exercisable by the French
Optionee during the lifetime of the French Optionee. Buyout provisions provided
for by Section 5.6 of the U. S. Plan are not applicable under this French Option
Sub-Plan.

 

10. Changes In Capitalization or Change in Control.

(a) Adjustments of Options issued hereunder shall be made to preclude the
dilution or enlargement of benefits under the Option only in the event of the
transactions by the Company listed under Section L. 225-181 of the French
Commercial Code, as amended, and in case of a repurchase of Shares by the
Company at a price which is higher than the stock quotation price in the open
market, and according to the provisions of Section L. 228-99 of the French
Commercial Code as amended as well as according to specific decrees. In the
event of an adjustment other than described above, the Options may no longer
qualify for favorable tax and social security treatment under French law.

(b) Acceleration of the vesting and exercisability upon a Change in Control,
adjustments decided pursuant to Section 10. of the 2006 EIP may result in the
forfeiture of the favorable tax and social security treatment under French law.

11. Death.

(a) In the event of the death of a French Optionee while employed, the Options
shall become immediately vested and exercisable. The French Optionee’s heirs may
exercise the Option within six months following the death, but any Option which
remains unexercised shall expire six months following the date of the French
Optionee’s death. The six-month exercise period will apply without regard to the
term of the Option.

(b) In the event of death of a French Optionee after cessation of employment but
prior to the termination of the Options, the heirs may exercise the vested
Options for six months following the death of the French Optionee. In these
circumstances, all unvested Options will lapse upon the French Optionee’s death.
All vested Options that are not exercised within six months of the French
Optionee’s death will be forfeited. The six-month exercise period will apply
without regard to the term of the Option.

12. Closed Periods. Notwithstanding any provisions in the 2006 EIP to the
contrary and since ordinary shares of the company are traded on a regulated
market, Options shall not be granted to eligible Optionees in France during the
Closed Periods defined by Section L. 225-177 of the French Commercial Code so
long as such Closed Periods are applicable to Options. If the Grant Date to
non-French employees and corporate officers were to occur during an applicable
Closed Period, the Grant Date for French Optionees shall be the first date
following the expiration of the Closed period or another date as determined by
the Administrator.

 

- 4 -



--------------------------------------------------------------------------------

13. Term of the Option. The term of the Option will be the term set forth in the
applicable Option Agreement. This term can only be extended in the event of the
death of the French Optionee.

14. Disqualification of Options. If Options are otherwise modified or adjusted
in a manner in keeping with the terms of the 2006 EIP or as mandated as a matter
of law and the modification or adjustment is contrary to the terms and
conditions of this French Option Sub-Plan, Options may no longer qualify as
French-qualified options. If Options no longer qualify as French-qualified
options, the Committee may, provided it is authorized to do so under the 2006
EIP, determine to lift, shorten or terminate certain restrictions applicable to
the vesting of the Options, the exercisability of the Options, or the sale of
the shares which may have been imposed under this French Option Sub-Plan or in
the Option Agreement delivered to the Optionee.

15. Interpretation. In the event of any conflict between the provisions of the
present French Option Sub-Plan and the 2006 EIP, the provisions of the French
Option Sub-Plan shall control for any grants made thereunder to French
Optionees.

16. Employment Rights. The adoption of this French Option Sub-Plan shall not
confer upon the French Optionees any employment rights and shall not be
construed as part of the French Optionees’ employment contracts.

17. Amendments. Subject to the terms of the 2006 EIP, the Administrator reserves
the right to amend or terminate this French Option Sub-Plan at any time. Such
amendments would only apply to future grants and would not be retroactive.

18. Effective Date. The French Option Sub-Plan is effective as of June 7, 2006.

 

- 5 -



--------------------------------------------------------------------------------

Verigy Ltd. 2006 Equity Incentive Plan

RSU Sub-Plan for French Employees

1. Introduction.

(a) Verigy Ltd. (the “Company”) has established the Verigy Ltd. 2006 Equity
Incentive Plan (the “2006 EIP”) for the benefit of certain Employees,
Consultants and Outside Directors of the Company and its Subsidiary(ies) and
Affiliate(s), including Employees, Consultants and Outside Directors of its
French subsidiary(ies) (the “French Entities”).

(b) Section 2.2 of the 2006 EIP authorizes the Board of Directors (the “Board”)
or a Committee appointed by the Board (the “Administrator”) to adopt such
administrative rules, or guidelines as it deems appropriate to implement the
2006 EIP, including rules and procedures relating to the operation and
administration of the 2006 EIP in order to accommodate the specific requirements
of local laws and procedures including the adoption of such sub-plans as the
Committee deems desirable to accommodate foreign tax laws, regulations and
practice.

(c) This sub-plan is established for the purpose of granting Share Units
(“Awards” as defined below) which are intended to qualify for favorable local
tax and social security treatment in France applicable to shares granted for no
consideration under the Sections L. 225-197-1 to L. 225-197-5 of the French
Commercial Code (as amended) to qualifying employees of the French Entities who
are resident in France for French tax purposes and/or subject to the French
social security regime (the “French Participants”) as of the date of the Award
grant.

(d) The terms of the 2006 EIP, as modified by the terms set forth below shall
constitute the rules of the Verigy Ltd. 2006 Equity Incentive Plan for Share
Units Granted to Employees in France (the “French Share Units Sub-Plan”).

(e) The French Participants will be granted only Awards (as defined in
Section 2(a) below) under this French Share Units Sub-Plan.

2. Definitions. Capitalized terms not otherwise defined herein used in the
French Share Units Sub-Plan shall have the same meanings as set forth in the
2006 EIP. The terms set out below will have the following meanings:

(a) “Awards” means Share Units which is a promise by the Company to a future
issuance of shares of Common Stock of the Company, granted to the French
Participants, for no consideration and for which any dividend and voting rights
attach only upon the issuance of shares at the time of vesting of the Awards.
Awards granted under this French Share Units Sub-Plan will be settled only in
shares. No dividend equivalents shall be granted or paid.

(b) “Grant Date” is the date on which the Committee both (1) designates the
French Participants and (2) specifies the terms and conditions of the Awards,
including the number of shares, the vesting conditions and the conditions of the
transferability of the shares.

 

1



--------------------------------------------------------------------------------

(c) “Vesting Date” means the relevant date on which the Awards become
non-forfeitable and convertible into shares, as specified by the Committee, and
shall not occur prior to the second anniversary of the Grant Date, or such other
period as is required by the vesting period applicable to French-qualified
Awards under Section L. 225-197-1 of the French Commercial Code as amended, or
in the French Tax Code or in the French Social Security Code, as amended, unless
otherwise permitted under French law, and provided any additional conditions for
the vesting that may be provided for in the Award Agreement are satisfied. In
principle, the issuance of shares is concomitant.

(d) “Closed Period” means:

 

  (i) Ten quotation days preceding and following the disclosure to the public of
the consolidated financial statements or the annual statements of the Company;
or

 

  (ii) The period as from the date the corporate management entities (involved
in the governance of the company, such as the Board, Committee, supervisory
directorate, etc.) of the Company have been disclosed information which could,
in the case it would be disclosed to the public, significantly impact the
quotation of the shares of the Company, until ten quotation days after the day
such information is disclosed to the public.

 

  (iii) If the French Commercial Code is amended after adoption of this French
Share Units Sub-Plan to modify the definition and/or applicability of the Closed
Periods to French-qualified Awards, such amendments shall become applicable to
any French-qualified Awards granted under this French Share Units Sub-Plan, to
the extent required by French law.

(e) “Disability” means disability as determined in categories 2 and 3 under
Section L. 341-4 of the French Social Security Code, as amended, and subject to
the fulfillment of related conditions.

3. Eligibility.

(a) Notwithstanding any other term of this French Share Units Sub-Plan, Awards
may be granted only to employees of the French Entities who hold less than ten
percent (10%) of the outstanding shares of the Company and who otherwise satisfy
the eligibility conditions of Section 4.2 of the 2006 EIP.

(b) Subject to Section 3(c) below, any French Participant who, on the Effective
Grant Date of the Awards, and to the extent required under French law, is
employed under the terms and conditions of an employment contract (“contrat de
travail”) by a French Entity or who is a corporate officer of a French Entity
shall be eligible to receive, at the discretion of the Committee, Awards under
this French Share Units Sub-Plan, provided he or she also satisfies the
eligibility conditions of the 2006 EIP.

 

- 2 -



--------------------------------------------------------------------------------

(c) Awards may not be issued to corporate officers of French Entities, other
than the managing corporate officers (e.g., Président du Conseil
d’Administration, Directeur Général, Directeur Général Délégué, Membre du
Directoire, Gérant de Sociétés par actions) unless the corporate officer is an
employee of a French Entity, as defined by French law.

4. Conditions of the Awards.

(a) Vesting of Awards. The Awards will vest on the Vesting Date as defined under
Section 2 above. However, notwithstanding the above, in the event of the death
of a French Participant, all of his or her outstanding Awards shall vest as set
forth in Section 7 of the French Share Units Sub-Plan.

(b) Sale of Shares. The sale or transfer of the shares issued pursuant to the
Awards held by the French Participants must not occur prior to the relevant
anniversary of the Vesting Date specified by the Committee and in no case prior
to the second anniversary of each Vesting Date or such other period as is
required to comply with the minimum mandatory holding period applicable to
shares underlying French-qualified Awards under Section L. 225-197-1 of the
French Commercial Code, as amended or under the French Tax Code or French Social
Security Code as amended. In addition, the underlying shares cannot be sold
during certain Closed Periods as provided for by Section L. 225-197-1 of the
French Commercial Code, as amended, and as interpreted by the French
administrative guideline, so long as those Closed Periods are applicable to
shares underlying French-qualified Awards. These restrictions apply even if the
French Participant is no longer an employee or a corporate officer of the French
Entity. The Committee may set a specific holding period for the shares
underlying the Awards for the French Participants who qualify as corporate
officers under French law (“mandataires sociaux”).

(c) French Participant’s Account. The shares acquired upon vesting of the Awards
will be recorded in an account in the name of the French Participant with a
broker or in such other manner as the Company may otherwise determine in order
to ensure compliance with applicable law.

(d) Non-transferability of Awards. Except in the case of death, Awards cannot be
transferred or surrendered to any third party. In addition, the Awards may vest
only for the benefit of the French Participant during the lifetime of the French
Participant.

5. Adjustments. If the Awards or underlying shares are assumed/substituted in
the event of an adjustment, as described under Section 10 of the 2006 EIP, or in
case of an acceleration of vesting or holding periods or in case of
implementation of any other mechanism upon a corporate transaction to compensate
the French Participants, the Awards may no longer qualify for French favorable
local tax and social security treatment In this case, the Board may decide at
its discretion to lift the restriction on sale of the shares.

6. Death and Disability.

(a) In the event of the death of a French Participant, the Awards held by the
French Participant at the time of death become transferable to the Participant’s
heirs. The Company shall issue the underlying shares to the French Participant’s
heirs, at their request, if such request occurs within six months following the
death, as provided in the Award Agreement. If the Participant’s heirs do not
request the issuance of the Shares underlying the Awards within six months
following the Participant’s death, the Awards will be forfeited.

 

- 3 -



--------------------------------------------------------------------------------

(b) If a French Participant’s service to the Company or any Affiliate of the
Company terminates by reason of his or her death or Disability (as defined
herein), the French Participant or the French Participant’s heirs, as
applicable, shall not be subject to the restriction on the sale of the shares
set forth in Section 4 (b) above.

7. Disqualification of Restricted Stock Units. If Awards are otherwise modified
or adjusted in a manner in keeping with the terms of the 2006 EIP or as mandated
as a matter of law and the modification or adjustment is contrary to the terms
and conditions of this French Share Units Sub-Plan, Awards may no longer qualify
as French-qualified Awards. If Awards no longer qualify as French-qualified
Awards, the Committee may, provided it is authorized to do so under the 2006
EIP, determine to lift, shorten or terminate certain restrictions applicable to
the vesting of the Awards or the sale of the Shares which may have been imposed
under this French Share Units Sub-Plan or in the Awards Agreement delivered to
the Participant.

8. Interpretation. It is intended that Awards granted under the French Share
Units Sub-Plan shall qualify for the French favorable tax and social security
treatment applicable to Awards granted under Sections L. 225-197-1 to L.
225-197-5 of the French Commercial Code, as amended, and in accordance with the
relevant provisions set forth by French tax and social security laws. The terms
of the French Share Units Sub-Plan shall be interpreted accordingly and in
accordance with the relevant Guidelines published by French tax and social
security administrations and subject to the fulfilment of certain legal, tax and
reporting obligations.

9. Employment Rights. The adoption of this French Share Units Sub-Plan shall not
confer upon the French Participants, or any employees of a French Entity, any
employment rights and shall not be construed as part of any employment contract
that a French Entity has with its employees.

10. Amendments. Subject to the terms of the 2006 EIP, the Administrator reserves
the right to amend or terminate this French RSU Sub-Plan at any time. Such
amendments would only apply to future grants and would not be retroactive.

11. Effective Date. This French Share Units Sub-Plan is adopted and effective
for grants made on or after February 15, 2007.

 

- 4 -



--------------------------------------------------------------------------------

Verigy Ltd. 2006 Equity Incentive Plan

Sub-Plan for Israeli Employees

1. General.

(a) Verigy Ltd. (the “Company”) has established the Verigy Ltd. 2006 Equity
Incentive Plan (the “2006 EIP”) for the benefit of certain Employees,
Consultants and Outside Directors of the Company and its Subsidiary(ies) and
Affiliate(s), including Employees, Consultants and Outside Directors of its
Israeli subsidiary(ies) (the “Israeli Entities”).

(a) Section 2.2 of the 2006 EIP authorizes the Board of Directors or a Committee
appointed by the Board (the “Administrator”) to adopt such administrative rules,
or guidelines as it deems appropriate to implement the 2006 EIP, including rules
and procedures relating to the operation and administration of the 2006 EIP in
order to accommodate the specific requirements of local laws and procedures
including the adoption of such sub-plans as the Committee deems desirable to
accommodate foreign tax laws, regulations and practice.

(b) This Sub-Plan (the “Israeli Sub-Plan”) for Employees of the Company’s
Israeli Entities (the “Israeli Participants”) sets forth the terms of the Verigy
Ltd. 2006 Equity Incentive Plan (the “2006 EIP”) for the grant of Awards to
Employees who are tax residents of the state of Israel on the Date of Grant of
an Award. The provisions specified hereunder shall form an integral part of the
2006 EIP, which applies to the issuance of Awards to acquire ordinary shares of
the Company (the “Shares”) and shall comply with Amendment No. 132 of the
Ordinance (as defined below).

(c) This Israeli Sub-Plan is to be read as a continuation of the 2006 EIP and
only modifies the terms of Awards (as defined in the 2006 EIP) granted to
Israeli Participants (as defined below) so that they comply with the
requirements set by Israeli law in general, and in particular with the
provisions of Section 102 (as specified herein), as may be amended or replaced
from time to time. For the avoidance of doubt, this Israeli Sub-Plan does not
add to or modify the 2006 EIP in respect of any other category of Participants.

(d) The 2006 EIP and this Israeli Sub-Plan are complementary to each other and
shall be deemed as one. In any case of contradiction with respect to Awards
granted to Israeli Participants, whether explicit or implied, between the
provisions of this Israeli Sub-Plan and the 2006 EIP, the provisions set out in
this Israeli Sub-Plan shall prevail.

2. Definitions. Capitalized terms not otherwise defined herein used in the
Israeli Sub-Plan shall have the same meanings as set forth in the 2006 EIP. The
terms set out below will have the following meanings:

(a) “Approved 102 Award” means an Award granted to an Israeli Employee pursuant
to Section 102(b) of the Ordinance and held by a Trustee for the benefit of the
Participant.

(b) “Award Agreement” means the agreement and other documents evidencing the
“Capital Gain Award” means an Approved 102 Award intended to qualify under the
capital gain tax treatment in accordance with the provisions of
Section 102(b)(2) of the Ordinance.

 

1



--------------------------------------------------------------------------------

(c) “Controlling Shareholder” shall have the meaning ascribed to it in
Section 32(9) of the Ordinance.

(d) “Israeli Employee” means any Employee of the Company or a Subsidiary or
Affiliate (including an individual who is serving as a Director or an officer,
but excluding any Controlling Shareholder) who is (or is deemed to be) a
resident of the state of Israel for the payment of taxes.

(e) “Israeli Non-Employee” means any individual providing services to the
Company or a Subsidiary or Affiliate who is not an Israeli Employee and who is
(or is deemed to be) a resident of the state of Israel for the payment of taxes.

(f) “Israeli Participant” means, collectively, “Israeli Employee” and “Israeli
Non-Employee.”

(g) “ITA” means the relevant Israeli tax authorities.

(h) “102 Award” means an Award granted to an Israeli Employee pursuant to
Section 102.

(i) “Ordinance” means the Israeli Income Tax Ordinance [New Version] 1961 as now
in effect or as hereafter amended.

(j) “Ordinary Income Award” means an Approved 102 Award intended to qualify
under the ordinary income tax treatment in accordance with the provisions of
Section 102(b)(1) of the Ordinance.

(k) “Section 102” means section 102 of the Ordinance and any regulations, rules,
orders or procedures promulgated thereunder as now in effect or as hereafter
amended.

(l) “3(i) Award” means an Award granted pursuant to Section 3(i) of the
Ordinance to any person who is an Israeli Non- Employee.

(m) “Trustee” means any individual or entity appointed by the Company to serve
as a trustee and approved by the ITA, all in accordance with the provisions of
Section 102(a) of the Ordinance.

(n) “Unapproved 102 Award” means an Award granted pursuant to Section 102(c) of
the Ordinance and not held in trust by a Trustee.

3. Award Grants.

(a) Eligibility. The persons eligible to receive Award grants under this Israeli
Sub-Plan shall be Israeli Participants.

(b) Types of Awards. The Committee shall have the authority to grant an Award
under this Israeli Sub-Plan classified as (i) an Approved 102 Award, (ii) an
Unapproved 102 Award or (iii) a 3(i) Award, provided, however, that an Approved
102 Award and an Unapproved 102 Award may only be granted to an Israeli
Employee.

 

- 2 -



--------------------------------------------------------------------------------

(c) Approved 102 Awards. The grant of Approved 102 Awards under this Israeli
Sub-Plan shall be conditioned upon the filing and approval of this Israeli
Sub-Plan and the Trustee by the ITA. Approved 102 Awards may either be
classified as Capital Gain Awards or Ordinary Income Awards. No Approved 102
Awards may be granted under this Israeli Sub-Plan to any Israeli Employee,
before the lapse of at least 30 days from the day the Company’s election of the
type of Approved 102 Awards, as Capital Gain Awards or Ordinary Income Awards
(the “Election”), is appropriately filed with the ITA. Such Election shall
become effective beginning with the Date of Grant of the first Approved 102
Award granted under this Israeli Sub-Plan and shall remain in effect until the
end of the year following the year during which the Company first granted
Approved 102 Awards under this Israeli Sub-Plan. The Election shall obligate the
Company to grant only the type of Approved 102 Award it has elected (Capital
Gain Awards or Ordinary Income Awards) during the period indicated in the
preceding sentence, and shall apply to all Approved 102 Awards granted during
the period the Election is in effect, all in accordance with the provisions of
Section 102(g) of the Ordinance. For the avoidance of doubt, such Election shall
not prevent the Company from granting Unapproved 102 Awards to Israeli
Employees, or 3(i) Awards to Israeli Non-Employees, at any time. All Approved
102 Awards must be held in trust by a Trustee, as described in Section IV below.

(d) Unapproved 102 Awards. With respect to the grant of an Unapproved 102 Award,
the Israeli Employee will be obligated to provide the Company with a form of
collateral or guarantee (in a form satisfactory to the Committee) to secure
payment by the Israeli Employee of any applicable income tax and/or social
security charges due in the event that the Israeli Employee is no longer
employed by the Company when the Shares are sold and the related taxes become
due and payable. The granting of an Unapproved 102 Award to an Israeli Employee
shall be made in accordance with the provisions of Section 102.

(e) 3(i) Awards. The Committee may chose to deposit a 3(i) Award with the
Trustee. In such event, the Trustee shall hold such 3(i) Award in trust pursuant
to any instruction given by the Company as set forth in the Trust Agreement
between the Company and the Trustee. If determined by the Committee, the Trustee
may also withhold any taxes payable upon exercise of such 3(i) Award.

4. Trustee.

(a) Appointment of Trustee. A Trustee shall be appointed by the Committee to
administer each Approved 102 Award in accordance with the provisions of
Section 102 and pursuant to a written agreement to be entered into between the
Trustee and the Company (the “Trust Agreement”).

(b) Responsibility of Trustee. Approved 102 Awards which shall be granted under
this Israeli Sub-Plan shall be held by the Trustee in trust, and any Shares
issued upon grant, exercise, or vesting of any such Approved 102 Award and/or
other securities or rights received with respect to such Shares or Approved 102
Awards held by the Trustee, shall be issued to the Trustee and held for the
benefit of the Israeli Employee for such period as required by Section

 

- 3 -



--------------------------------------------------------------------------------

102 or any regulations, rules, rulings, or orders or procedures promulgated
thereunder (the “Minimum Holding Period”), until such time that such Awards,
Shares or rights are released from the trust as herein provided. In the event
the requirements for Approved 102 Awards are not met, then the Approved 102
Awards shall be regarded as Unapproved 102 Awards, all in accordance with the
provisions of Section 102.

(c) No Release Pending Tax Payment. Notwithstanding anything to the contrary,
the Trustee shall not release any Approved 102 Awards or Shares issued upon
grant, exercise, or vesting of any Approved 102 Awards (or any other securities
or rights received with respect to such Shares or Approved 102 Awards) prior to
the full payment of the Israeli Employee’s tax liabilities (including, without
limitation, social security taxes if applicable) arising from the grant,
exercise or vesting of Approved 102 Awards granted to such Israeli Employee.

5. Holding Period Requirement.

(a) Minimum Holding Period. With respect to any Approved 102 Award, subject to
the provisions of Section 102 and any rules or regulations or orders or
procedures promulgated thereunder, to obtain favorable Approved 102 Award tax
treatment, an Israeli Employee shall not sell or release from trust any Awards
and/or Shares received upon the grant, exercise, or vesting of any Approved 102
Awards or any other securities or rights received with respect to such Shares or
Approved 102 Award, until the lapse of the Minimum Holding Period required under
Section 102 of the Ordinance. Notwithstanding the above, if any such sale or
release occurs during the Minimum Holding Period, the implications under
Section 102 of the Ordinance and under any rules or regulation or orders or
procedures promulgated thereunder shall apply to and shall be borne by such
Israeli Employee.

(b) Undertaking. Upon grant of an Approved 102 Award, the Israeli Employee will
sign an undertaking to release the Trustee from any liability in respect of any
omission or action or decision duly taken and bona fide executed in relation
with this Israeli Sub-Plan, or any Approved 102 Awards or Shares granted to him.
In addition, upon grant of an Approved 102 Award, the Israeli Employee will
further sign an undertaking declaring that he/she is familiar with the
provisions of Section 102 and the elected tax route and that he/she undertakes
not to sell or transfer the Approved 102 Awards or any securities or rights
granted with respect thereof prior to the lapse of the Minimum Holding Period,
unless he/she pays all taxes, which may arise in connection with such sale
and/or transfer. In addition, the Israeli Employee shall consent to comply with
the terms of the trust arrangement as described in the Award Agreement.

6. The Awards and Rights as a Shareholder.

(a) Terms and Conditions of the Awards. The terms and conditions upon which the
Awards shall be issued, vested and/or exercised, shall be as specified in the
Award Agreement to be executed pursuant to the 2006 EIP and to this Israeli
Sub-Plan. Each Award Agreement shall state, inter alia, the number of Shares
underlying such Award, the type of Award granted thereunder (whether a Capital
Gains Award, Ordinary Income Award, Unapproved 102 Award or a 3(i) Award), the
vesting provisions and the exercise or purchase price (if any). Notwithstanding
any provision of the 2006 EIP to the contrary, Approved 102 Awards may not be
settled in cash.

 

- 4 -



--------------------------------------------------------------------------------

(b) Rights as a Stockholder and Shares Held in Trust. Once Shares are issued
upon the grant, exercise and/or vesting of Awards or otherwise, the Israeli
Participant shall have rights equivalent to those of a stockholder and shall be
a stockholder when his or her purchase is entered upon the records of the duly
authorized transfer agent of the Company. The Israeli Participant shall be
entitled to vote the Shares at any meeting of the stockholders of the Company
and to receive dividends with respect to such Shares. For so long as Shares are
held in trust by the Trustee on behalf of an Israeli Employee, the voting rights
at the Company’s general meeting attached to such Shares will remain with the
Trustee. However, the Trustee shall not exercise such voting rights at general
meetings. The Trustee shall not be required to notify the Israeli Employee for
whom it is holding Shares in trust of any meeting of the Company’s stockholders.

7. No Assignment or Sale of Awards.

(a) Notwithstanding any other provision of the 2006 EIP, no Award or any right
with respect thereto shall be assignable, pledged (as collateral for a loan or
as security for the performance of an obligation or for any other purpose) or
transferable by an Israeli Participant or made subject to attachment or similar
proceedings otherwise than by will or by the applicable laws of descent and
distribution. During an Israeli Participant’s lifetime, an Award may be
exercised only by the Israeli Participant. Notwithstanding the foregoing, the
2006 EIP Administrator, in its sole discretion, may permit an Israeli
Participant to assign or transfer an Award, subject to such terms and conditions
as the 2006 EIP Administrator shall specify.

(b) As long as Awards or Shares acquired pursuant thereto, or upon the vesting
of such Awards, are held by the Trustee on behalf of the Israeli Employee, all
rights of the Israeli Employee over the Shares are personal and can not be
transferred, assigned, pledged or mortgaged, other than by will or laws of
descent and distribution.

8. Dividends.

(a) Any dividends payable with respect to Shares acquired upon exercise of an
Award shall be subject to any applicable taxation on distribution of dividends,
and when applicable subject to the provisions of Section 102 and the rules,
regulations or orders promulgated thereunder.

(b) For so long as such Shares are held in the trust by the Trustee on behalf of
an Israeli Employee, the cash dividends paid with respect thereto shall be
remitted directly to such Israeli Employee.

(c) In the event a stock dividend (including bonus shares and any rights with
respect to the Shares) is declared on Shares held in the trust by the Trustee on
behalf of an Israeli Employee, such stock dividend shall be issued to the
Trustee for the benefit of such Israeli Employee, shall be subject to the
provisions of the 2006 EIP and this Israeli Sub-Plan, and the Minimum Holding
Period for such rights shall be measured from the commencement of the Minimum
Holding Period applicable to the Shares underlying the Awards with respect to
which the dividend was declared, subject to applicable laws. Furthermore, such
rights shall be subject to the taxation route under Section 102, which is
applicable to such Shares.

 

- 5 -



--------------------------------------------------------------------------------

9. Integration of Section 102 and Tax Assessing Officer’s Permit.

(a) With regard to Approved 102 Awards, the provisions of the 2006 EIP and/or
the Israeli Sub-Plan and/or the Award Agreement shall be subject to the
provisions of Section 102 and the Tax Assessing Officer’s permit, and the said
provisions and permit shall be deemed an integral part of the 2006 EIP, the
Israeli Sub-Plan and the Award Agreement.

(b) Any provision of Section 102 and/or the said permit which is necessary to
receive and/or to keep any tax benefit pursuant to Section 102, which is not
expressly specified in the Plan or the Israeli Sub-Plan or the Award Agreement,
shall be considered binding upon the Company and the Israeli Participants.

10. Tax Consequences.

(a) Any tax consequences arising from the grant or exercise of any Award, from
the issuance of Shares covered thereby (including, without limitation, the
Israeli Participant’s social security taxes if applicable) or from any other
event or act (of the Company, and/or its Subsidiary or Affiliate, or the Trustee
or the Israeli Participant), hereunder, shall be borne solely by the Israeli
Participant (including, without limitation, Israeli Participant’s social
security taxes if applicable). The Company and/or its Subsidiary or Affiliate,
and/or the Trustee shall withhold taxes according to the requirements under the
applicable laws, rules, and regulations, including withholding taxes at source.
Furthermore, the Israeli Participant shall agree to indemnify the Company and/or
its Parent, Subsidiary or Affiliate and/or the Trustee and hold them harmless
against and from any and all liability for any such tax or other payment or
interest or penalty thereon, including without limitation, liabilities relating
to the necessity to withhold, or to have withheld, any such tax from any payment
made to the Israeli Participant. The Company and/or its Subsidiary or Affiliate,
and/or the Trustee shall withhold taxes according to the requirements under the
applicable laws, rules, and regulations, including withholding taxes at source.

(b) The Company and/or, when applicable, the Trustee shall not be required to
release any share certificate to an Israeli Participant until all required
payments have been fully made to the Company and all of the Israeli
Participant’s tax liabilities arising from the grant or exercise of an Award
have been satisfied.

(c) With respect to an Unapproved 102 Award, if the Israeli Employee ceases to
be employed by the Company or its Subsidiary or Affiliate, the Israeli Employee
shall extend to the Company and/or its Subsidiary or Affiliate a security or
guarantee for the payment of tax due at the time of sale of Shares, all in
accordance with the provisions of Section 102 and the rules, regulations or
orders promulgated thereunder.

 

- 6 -



--------------------------------------------------------------------------------

11. Applicable Laws.

(a) Compliance with Applicable Laws. This Israeli Sub-Plan shall be subject to
all applicable laws. The grant of Awards and rights and the grant, issuance, or
vesting of Shares upon the exercise of Awards under this Israeli Sub-Plan shall
entitle the Company to require recipients of Awards to comply with such
applicable laws as may be necessary. Furthermore, the grant of any Awards under
this Israeli Sub-Plan shall be subject to the Company’s procurement of all
approvals and permits required by regulatory authorities having jurisdiction
over this Israeli Sub-Plan and the Awards and rights granted thereunder.

(b) Governing Law. The validity and enforceability of this Israeli Sub-Plan
shall be governed by, and construed in accordance with, the laws of the Republic
of Singapore without regard to otherwise governing principles of conflicts of
law, except to the extent that mandatory provisions of the laws of the State of
Israel apply.

12. Employment Rights. The adoption of this Isreali Sub-Plan shall not confer
upon the Israeli Participants, or any employees of an Israeli Entity, any
employment rights and shall not be construed as part of any employment contract
that an Israeli Entity has with its employees.

13. Amendments. Subject to the terms of the 2006 EIP, the Administrator reserves
the right to amend or terminate this Israeli Sub-Plan at any time. Such
amendments would only apply to future grants and would not be retroactive.

14. Effective Date. This Israeli Sub-Plan is effective with respect to Awards
granted on or after January 20, 2009.

 

- 7 -



--------------------------------------------------------------------------------

Verigy Ltd. 2006 Equity Incentive Plan

Addendum for Italian Employees

1. General.

(a) Verigy Ltd. (the “Company”) has established the Verigy Ltd. 2006 Equity
Incentive Plan (the “2006 EIP”) for the benefit of certain Employees,
Consultants and Outside Directors of the Company and its Subsidiary(ies) and
Affiliate(s), including Employees, Consultants and Outside Directors of its
subsidiary(ies) based in Italy (the “Italian Entities”).

(b) Section 2.2 of the 2006 EIP authorizes the Board of Directors or a Committee
appointed by the Board (the “Administrator”) to adopt such administrative rules,
or guidelines as it deems appropriate to implement the 2006 EIP, including rules
and procedures relating to the operation and administration of the 2006 EIP in
order to accommodate the specific requirements of local laws and procedures
including the adoption of such sub-plans as the Committee deems desirable to
accommodate foreign tax laws, regulations and practice.

(c) This Addendum for Employees of the Italian Entities (the “Italian Addendum”)
sets forth the terms of the Verigy Ltd. 2006 Equity Incentive Plan (the “2006
EIP”) for the grant of Awards to Employees who are tax residents of Italy on the
Date of Grant of an Award (“Italian Participants”).

2. Cashless Exercise Required. All stock options granted in Italy will only be
exercisable using the full cashless exercise method (i.e., cashless exercise for
cash). Only full cashless exercise (proceeds remitted in cash) will be
permitted. Cash exercises are prohibited.

3. Employment Rights. The adoption of this Italian Addendum shall not confer
upon the Italian Participants, or any employees of a Italian Entity, any
employment rights and shall not be construed as part of any employment contract
that a Italian Entity has with its employees.

4. Interpretation. In the event of any conflict between the provisions of this
Italian Addendum and the 2006 EIP, the provisions of this Italian Addendum shall
control for any grants made thereunder to Italian Participants.

5. Amendments. Subject to the terms of the 2006 EIP, the Administrator reserves
the right to amend or terminate this Italian Addendum at any time. Such
amendments would only apply to future grants and would not be retroactive.

 

1